Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Examiner acknowledges the election, with traverse, of Group IV directed to a nucleic acid vaccine, in the reply filed on 25 October 2021.  The applicant traverses the restriction requirement based upon two arguments.  The applicant argues that all groups should be examined “because of overlapping technical features between the groups of claims.”  The examiner responds that as a 371 National Stage application, the proper basis for restriction is whether there is a single special technical feature recited in all the claims.  As the restriction requirement action (filed 17 September 2021) presented the examiner determined that the special technical feature is drawn to a functionalized mRNA, which comprises a double-stranded RNA comprising an mRNA and at least one RNA oligomer hybridizing with the MRNA (claim 1). Ryskov et al. (Molecular Biology Reports 1 (1973) 215-219) teach hybridization of MRNA and pre-mRNA with sequences forming double-stranded structures (title abstract). Additionally Ryskov et al. teach the double stranded RNA structures were about 100 base pairs on average (page 215, // Materials and Methods section).  Accordingly, prior to the filing of the instant application, the technical feature of group I was disclosed by another.  Accordingly, this technical feature lacks novelty in the art and cannot be considered a “special technical feature” that unifies the various claimed inventions. Accordingly, any subsequent patentably distinct invention lacks unity with the first group.  The applicant 
Additionally, the examiner notes that the inventive feature of claim 1 and claim 21 are not the same.  Claim 1 recites a RNA duplex, while claim 21 recites a RNA triplex.  While both claim 1 and claim 21 required RNA-RNA hybridization, the technical feature of claim 1 is shown to be previously known and therefore lacks novelty.  It cannot share unity of invention with an RNA triplex, like the elected invention.
Therefore, the examiner makes the restriction FINAL.

Claim Status
Claims 10-30 are pending.  However, claims 10-20 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. Claims 21-30 are under current examination.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 07 January 2021, 30 July 2020, 30 August 2019 consisting of 6 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.

Priority
This application claims benefit as a 371 of PCT/JP2017/046906 (filed 12/27/2017).  This application claims benefit from foreign applications JAPAN 2016-252488 (filed 12/27/2016) and JAPAN 2016-252487 (filed 12/27/2016).  The instant application has been granted the benefit date, 27 December 2016, from the foreign applications JAPAN 2016-252487 and JAPAN 2016-252488.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 21 is directed to an mRNA vaccine, which comprises a double-stranded RNA consisting of an mRNA encoding an antigen, at least one first RNA oligomer hybridizing with the mRNA, and a second RNA oligomer hybridizing with the first RNA oligomer, wherein the first RNA oligomer comprises: 
(a) an RNA sequence comprising a first RNA sequence consisting of a sequence of 12 to 40 nucleotides complementary to the sequence of the mRNA, and a second RNA sequence consisting of a sequence of 10 to 200 nucleotides complementary to the sequence of the second RNA oligomer, in this order from the 5'-terminus thereof, 
(b) an RNA sequence comprising a first RNA sequence having an identity of 90% or more to a sequence of 12 to 40 nucleotides complementary to the sequence of the mRNA and hybridizing with the mRNA, and a second RNA sequence having an identity of 90% or more to a sequence of 10 to 200 nucleotides complementary to the sequence 
(c) an RNA sequence comprising a second RNA sequence consisting of a sequence of 10 to 200 nucleotides complementary to the second RNA oligomer, and a first RNA sequence consisting of a sequence of 12 to 40 nucleotides complementary to the sequence of the mRNA, in this order from the 5'-terminus thereof, or 
(d) an RNA sequence comprising a second RNA sequence having an identity of 90% or more to a sequence of 10 to 200 nucleotides complementary to the sequence of the second RNA oligomer and hybridizing with the second RNA oligomer, and a first RNA sequence having an identity of 90% or more to a sequence of 12 to 40 nucleotides complementary to the sequence of the mRNA and hybridizing with the mRNA, in this order from the 5'-terminus thereof.
The examiner has searched for the triplex-RNA structures recited in claim 21.  Triplex-RNA was generically known.  See for example, Rich, A. (2009). The Era of RNA Awakening: Structural biology of RNA in the early years. Quarterly Reviews of Biophysics, 42(2), 117-137. doi:10.1017/S0033583509004776 and Bacolla et al. (PLOS Genetics | DOI:10.1371/journal.pgen.1005696 December 23, 2015).  
Rich states, “The 1957 discovery of the RNA triplex was the first indication of the structural complexity inherent in RNA molecules. Over the next several years, a variety of additional polynucleotide interactions were studied (Rich, 1957, 1958a, 1958b; Davies & Rich, 1958), leading to the formation of other two- and three-stranded molecules” (page 121, section 4, Triple-stranded RNA, emphasis by examiner).
Bacolla et al. at Figure 4 (page 7/12) shows triplex RNA:

    PNG
    media_image1.png
    675
    721
    media_image1.png
    Greyscale


However, the particular structures recited in claim 21 were not discovered in any prior art, despite extensive searching of the patent and non-patent literature by the examiner.  Therefore, claims 21-30 are free of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 21-30 are allowed.  This application is in condition for allowance except for the presence of claims 1-20 directed to inventions non-elected with traverse in the reply filed on 25 October 2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633